Mr. Justice Waterman delivered the opinion of the Court. This was an action for damages to the plaintiff arising from his walking off a platform around which there was no railing. It appears from the undisputed evidence in this case that there was no railing around the platform off which appellant walked, and this was open, undisguised, patent to view. Appellant walked over this platform when he went into the house, and if he did not see its condition or was heedless when he came out, it was his own fault. If the stairway was unsafe because of the absence of a railing, appellant should not have used it if he did not care to incur the obvious risk. The rule applicable to this case as to the risk assumed by parties who for their own purposes go upon the premises of others, will be found stated in Chapin & Core v. Walsh, 37 Ill. App. 526, and Gibson, Parish & Co. v. Sziepienski, 37 Ill. App. 601. The judgment of the Circuit Court is affirmed.